Detailed Action
1. This Office Action is submitted in response to After Final 2.0/Amendment filed 2-5-2021, wherein claims 22 and 27 have been amended. Claims 2, 3, 7, 8, 10, 12-18 and 22-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 2-5-2021 have been fully considered and they are persuasive, thus the rejections in the office action mailed 10-9-2020 are hereby withdrawn. 

			Allowable Subject Matter

3. Claims 2, 3, 7, 8, 10, 12-18 and 22-27 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a system for treating a fluid that includes; a container arranged to receive an amount of a fluid; two different UV light sources, the first a nonmercury
field emission based UV light source that emits a UVC spectrum and emits radiation within a wavelength range between 320 nm and 400 nm, whereas the second a mercury based UV light source emits radiation at around 254nm; and an electrical power supply, wherein the field emission based UV light source comprises a light converting material arranged to receive electrons and to emit UV light,  where the light converting material is selected to be at least one of LaP04:Pr3+, LuP03:Pr3+, Lu2Si207:Pr3+, YB03:Pr3+, or YPQ4:Bi3+

  	However, the prior art fails to explicitly disclose using the light converting materials were selected in order to improve a deactivation curve for a selected microorganism.
	Also, there would be no motivation to combine any other prior art references to obtain the claimed invention. 
 	5. Claims 22 and 27 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the system for treating a fluid, where the field emission based UV light source comprises a light converting material, as described above, where the light converting materials were selected in order to improve a deactivation curve for a selected microorganism..
	6. Claims 2, 3, 7, 8, 10, 12-18 and 22-26 are allowed by virtue of their dependency upon allowed claims 22 and 27.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.


PJ
February 15, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881